 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            KEVIN J. CRANE,                              CASE NO. C19-1407JLR

11                                Plaintiff,               ORDER OF REFERENCE
                    v.
12
              URS MIDWEST, INC., et al.,
13
                                  Defendants.
14

15            This action is assigned to the Honorable James L. Robart, United States District

16   Judge. All future documents filed in this case must bear the cause number

17   C19-1407JLR-BAT. The court has reviewed the files and records herein and determined

18   that certain pretrial matters are appropriate to refer to a Magistrate Judge as described

19   below.

20            Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

21   refers to Magistrate Judge Brian A. Tsuchida all motions related to discovery disputes,

22   including but not limited to motions to compel discovery, motions for a protective order


     ORDER - 1
 1   related to discovery, and motions related to issues of privilege. See 28 U.S.C.

 2   § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil Procedure

 3   72(a) governs any objections to Magistrate Judge Brian A. Tsuchida’s rulings concerning

 4   the above-described discovery motions. See Fed. R. Civ. P. 72(a); Local Rules W.D.

 5   Wash. MJR 3(b).

 6          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

 7   also hereby refers to Magistrate Judge Brian A. Tsuchida for preparation of a report and

 8   recommendation all motions (1) for a temporary restraining order pursuant to Federal

 9   Rule of Civil Procedure 65(b); (2) for a default judgment pursuant to Federal Rule of

10   Civil Procedure 55(b). See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash.

11   MJR(a)(3). Federal Rule of Civil Procedure 72(b) governs any further proceedings in

12   this court after Magistrate Judge Brian A. Tsuchida files a report and recommendation.

13   See Fed. R. Civ. P. 72(b); Local Rules W.D. Wash. MJR 4(c).

14          Accordingly, the court ORDERS that the above-entitled action is referred to

15   Magistrate Judge Brian A. Tsuchida for the specific purposes and types of motions

16   described herein. The court further DIRECTS and EMPOWERS Magistrate Judge Brian

17   A. Tsuchida to conduct hearings and make further necessary orders consistent with 28

18   U.S.C. § 636, the local rules, and this order.

19          Dated this 24th day of September, 2019.

20

21                                                    A
                                                      JAMES L. ROBART
22
                                                      United States District Judge


     ORDER - 2
